 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   JAQUICE JONES,                                                 Case No. 1:20-cv-01428-AWI-EPG (PC)
10                    Plaintiff,                                    ORDER REQUIRING PARTIES TO
                                                                    EXCHANGE DOCUMENTS
11          v.
12   G. HERATH-RANDENY, et al.,
13                    Defendant(s).
14

15            Jaquice Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
16   this civil rights action filed pursuant to 42 U.S.C. § 1983.
17            On December 21, 2020, the Court issued an order requiring the parties to file scheduling
18   conference statements and exchange initial disclosures. (ECF No. 21). The parties have now
19   filed their scheduling conference statements. (ECF Nos. 47 & 50).1 Additionally, both parties
20   have stated that they provided their initial disclosures. (ECF No. 47, pgs. 5-9; ECF No. 49)
21            The Court has reviewed this case and the parties’ statements. In an effort to secure the
22   just, speedy, and inexpensive disposition of this action,2 the Court will direct that certain
23
              1
                 In their statement, Defendants state that the Court should consider consolidating this case with Jones v.
24   Ochoa, E.D. CA, 1:21-cv-00038, because Jones v. Ochoa “concerns two use-of-force incidents that preceded
     Defendants’ medical treatment and evaluation in the instant case.” (ECF No. 47, p. 10). Additionally, “[b]oth
25   cases are assigned to The Honorable Magistrate Judge Erica P. Grosjean, and both cases share the same defense
     counsel.” (Id.). No party has moved for consolidation, and the Court will not sua sponte consolidate the cases at
26   this time. However, the Court will set identical schedules in the cases.
               2
                 See, e.g., United States v. W.R. Grace, 526 F.3d 499, 508–09 (9th Cir. 2008) (“We begin with the
27   principle that the district court is charged with effectuating the speedy and orderly administration of justice. There
     is universal acceptance in the federal courts that, in carrying out this mandate, a district court has the authority to
28   enter pretrial case management and discovery orders designed to ensure that the relevant issues to be tried are

                                                                1
 1   documents that are central to the dispute be promptly produced.3
 2            Accordingly, IT IS ORDERED that:
 3                1. Each party has sixty days from the date of service of this order to serve opposing
 4                     parties, or their counsel, if represented, with copies of the following documents
 5                     and/or evidence that they have in their possession, custody, or control, to the
 6                     extent the parties have not already done so:4
 7                         a. Witness statements and evidence that were generated from
 8                              investigation(s) related to the event(s) at issue in the complaint, such as
 9                              an investigation stemming from the processing of Plaintiff’s
10                              grievance(s).5
11                         b. All of Plaintiff’s medical records related to the incident and/or condition
12                              at issue in the case.
13                         c. Video recordings and photographs related to the incident(s) at issue in
14                              the complaint, including video recordings and photographs of Plaintiff
15                              taken following the incident(s).6
16                2. If any party obtains documents and/or other evidence described above later in
17                     the case from a third party, that party shall provide all other parties with copies
18                     of the documents and/or evidence within thirty days.
19                3. Parties do not need to produce documents or evidence that they have already
20

21
     identified, that the parties have an opportunity to engage in appropriate discovery and that the parties are
22   adequately and timely prepared so that the trial can proceed efficiently and intelligibly.”).
               3
                 Advisory Committee Notes to 1993 Amendment to Federal Rules of Civil Procedure regarding Rule
23   26(a) (“The enumeration in Rule 26(a) of items to be disclosed does not prevent a court from requiring by order or
     local rule that the parties disclose additional information without a discovery request.”).
24             4
                 Defense counsel is requested to obtain these documents from Plaintiff’s institution(s) of confinement. If
     defense counsel is unable to do so, defense counsel should inform Plaintiff that a third party subpoena is required.
25             5
                 See Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper exhaustion improves the quality of those
     prisoner suits that are eventually filed because proper exhaustion often results in the creation of an administrative
26   record that is helpful to the court. When a grievance is filed shortly after the event giving rise to the grievance,
     witnesses can be identified and questioned while memories are still fresh, and evidence can be gathered and
27   preserved.”).
               6
                 If Plaintiff is not allowed possess, or is unable to play, video recording(s), defense counsel shall work
28   with staff at Plaintiff’s institution of confinement to ensure that Plaintiff is able to view the video recording(s).

                                                              2
 1                    produced.7
 2                4. Parties do not need to produce documents or evidence that were provided to
 3                    them by the opposing party.
 4                5. Parties may object to producing any of the above-listed documents and/or
 5                    evidence. Objections shall be filed with the Court and served on all other parties
 6                    within sixty days from the date of service of this order (or within thirty days of
 7                    receiving additional documents and/or evidence). The objection should include
 8                    the basis for not providing the documents and/or evidence. If Defendant(s)
 9                    object based on the official information privilege, Defendant(s) shall follow the
10                    procedures described in the Court’s scheduling order. If a party files an
11                    objection, all other parties have fourteen days from the date the objection is filed
12                    to file a response. If any party files a response to an objection, the Court will
13                    issue a ruling on the objection.
14
     IT IS SO ORDERED.
15

16
         Dated:      July 8, 2021                                        /s/
17                                                               UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27
             7
                For purposes of this discovery order only, parties do not need to produce documents or evidence that
28   they already produced in Jones v. Ochoa, E.D. CA, 1:21-cv-00038.

                                                             3
